Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The references in the information disclosure statement have been considered by the examiner to the extent of the translation provided. 

Election/Restrictions
Applicant's election with traverse of the restriction in the reply filed on 15 Dec 2021 is acknowledged.  The traversal is on the ground(s) that the currently amended claims possess unity of invention.  This is not found persuasive because unity of the invention is not a dynamic that must be assessed at every point in prosecution. It is assessed at the beginning of examination. See MPEP 1850. Further, the claims do not possess unity as they are obvious in view of the prior art (see the rejections below).
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claims 1-11 are objected to because of the following informalities:  
The claims refer to 1. unused, 2. excess, and 3. non-solidified build material at various points. These are all the same. A more consistent reference to the excess build material would facilitate clarity in the claims. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fernandez et al. (US 20190299534 A1, hereinafter “Fernandez”).
Regarding claim 1 Fernandez teaches an additive manufacturing platform (platform 101; 0024), comprising: 
a vibrating bed (201 vibrates the platform 101; see 0041) on which a volume of build material is to be disposed, wherein the vibrating bed is to vibrate to remove (0033-0034) excess build material; 
a non-vibrating frame (structure 202; see Fig. 1; 0041 teaches that inflatable elements 203 absorb and/or dampen the vibrations and prevent from reaching the structure 202) to support the vibrating bed; and 
ports (0041 teaches holes in the platform) in the vibrating bed through which the excess build material is removed when the vibrating bed vibrates.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fernandez on view of Lebed (US 20190126555 A1).

Regarding claims 2-4 Fernandez fails to teach various vibration frequencies. 
In the same field of endeavor Lebed teaches that various vibration frequencies and modes may be used to dispense material from an additively manufactured object (0024-0033 teaching first and second vibration modes). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Fernandez and Lebed. Fernandez teaches that a controller is used to control an actuator for vibration (0024) but it fails to teach the type of vibration. Therefore, a person having ordinary skill in the art before the effective filing date would have looked to the prior art to find the type of vibration modes that enable removal of build material from an additively manufactured object. 
Finally, an apparatus claim covers what a device is, not what it does. See MPEP 2114.II “Manner of Operating the Device Does Not Differentiate Apparatus Claim from the Prior Art.” See also MPEP 2114.I teaching that a functional limitation may be rejected under inherency. Therefore, the combination of Lebed and Fernandez need only be capable of performing the necessary vibration modes. 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fernandez on view of Burns et al. (US 20170282457 A1, hereinafter “Burns”).

In the same field of endeavor Burns teaches that a powder removal system may vibrate in a horizontal direction in order to remove build material from the object (0021). 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Burns and Fernandez. Burns teaches that vibrating in a horizontal direction facilitates in the removal of build material (0021), thus a person having ordinary skill in the art before the effective filing date would have found his teachings obvious in view of Fernandez’s disclosure of removing build material from objects. 

Claim 5, 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fernandez on view of Davidson (US 20110233808 A1, hereinafter “Davidson”). 

Regarding claim 5, Fernandez fails to teach wherein non- solidified build material is removed to a chamber through vibration of the vibrating bed and then extracted to a reservoir using a vacuum system. 
In the same field of endeavor Davidson teaches that an extraction vacuum system may be used to remove build material from an additive manufacturing platform (see Fig. 1 showing platform 300 and vacuum system 600; 0073). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Fernandez and Davidson. Davidson teaches that the use of a vacuum system allows the powder material to be automatically recycled (see Fig. 1), 

Regarding claim 7, Fernandez teaches an additive manufacturing system, comprising: 
a platform (platform 101) that defines a build area, wherein the platform comprises: 
a vibrating bed (201 vibrates the platform 101; see 0041) on which a volume of build material is to be disposed, wherein the vibrating bed is to vibrate to remove excess (0033-0034) build material into a chamber; and 
a non-vibrating frame (structure 202; see Fig. 1; 0041 teaches that inflatable elements 203 absorb and/or dampen the vibrations and prevent from reaching the structure 202) to support the vibrating bed; 
and a controller (0041 teaches the vibration means is controlled by the controller) to control extraction modes during a build material extraction period.
Fernandez fails to teach a build material distributor to successively deposit layers of build material into a build area; at least one agent distributor including at least one liquid ejection device to selectively distribute fusing agent onto the layers of build material; and a vacuum system to draw excess build material from the chamber to the reservoir. 
In the same field of endeavor Davidson teaches that that an extraction vacuum system may be used to remove build material from an additive manufacturing platform (see Fig. 1 showing platform 300 and vacuum system 600; 0073). Davidson further teaches a build material distributor (dispensing hopper 400, Fig. 1) and a liquid ejection device to selectively distribute fusing agent (0067 teaches a binder dispensed from 130). 


Regarding claim 16, Fernandez fails to teach a vacuum system to create an airflow through ports in the vibrating bed, wherein the vibrating bed is vibrated and the vacuum system is operated simultaneously to remove excess build material by a combination of vibration and airflow. 
In the same field of endeavor Davidson teaches that an extraction vacuum system may be used to remove build material from an additive manufacturing platform (see Fig. 1 showing platform 300 and vacuum system 600; 0073) and the vacuum may be applied at the same time as the vibration to remove powder from the build platform (0018). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Fernandez and Davidson. Davidson teaches that the use of a vacuum system allows the powder material to be automatically recycled (see Fig. 1), thus a person having ordinary skill in the art before the effective filing date would have been motivated for those reasons.  

Claims 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fernandez on view of Davidson and further in view of Lebed.
Regarding claim 8-9, Fernandez fails to teach various vibration frequencies. 
In the same field of endeavor Lebed teaches that various vibration frequencies and modes may be used to dispense material from an additively manufactured object (0024-0033 teaching first and second vibration modes). Lebed also teaches the vibration may be changed based upon the extraction difficulty (0032-0033). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Fernandez and Lebed. Fernandez teaches that a controller is used to control an actuator for vibration (0024) but it fails to teach the type of vibration. Therefore, a person having ordinary skill in the art before the effective filing date would have looked to the prior art to find the type of vibration modes that enable removal of build material from an additively manufactured object. 
Finally, an apparatus claim covers what a device is, not what it does. See MPEP 2114.II “Manner of Operating the Device Does Not Differentiate Apparatus Claim from the Prior Art.” See also MPEP 2114.I teaching that a functional limitation may be rejected under inherency. Therefore, the combination of Lebed and Fernandez need only be capable of performing the necessary vibration modes.

Regarding claim 10, Fernandez teaches the platform comprises walls (see the sides of the job box 100 in Fig. 1) that extend from the platform; and the walls, in addition to the platform, 

Regarding claim 11, Fernandez fails to teach wherein the at least two extraction modes differ in air flow rates.
In the same field of endeavor Davidson teaches that a vacuum may have two extraction modes (0073 teaches the on/off of the vacuum). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Davidson and Fernandez as Davidson teaches that it may be desirable to only remove powder and apply a vacuum after the article is produced. Thus a person having ordinary skill in the art before the effective filing date would have found it obvious for those reasons. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL SPIEL whose telephone number is (571)270-1619.  The examiner can normally be reached on M-F; 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PAUL SPIEL/Examiner, Art Unit 1748                                                                                                                                                                                                        

/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742